I concur in the result, but do so only upon the theory that Mr. Berge was attempting to make a gift to the institution. If competent, he had a right to do this. The trial court has not made any finding to this effect, but I cannot believe that it would have reached its conclusion upon any other theory. Obviously it would have been an improvident business transaction for this 75-year old man to have given property valued at $27,000 in consideration of a promise that he might live in the home, concerning which he knew very little, the remainder of his life. Such a transaction is the strongest kind of evidence of incompetency. He did go to the home, but he stayed only 4 months. Obviously the petition herein is the only thing that saved him from consummating this proposed transaction which it is fair, from the record, to say would not have been satisfactory to him. There was much evidence calling for a decision the other *Page 106 
way, but there is some evidence in support of the conclusion reached which permits an affirmance upon the theory that appellant was making a gift and not resting upon an intelligent business-like contract. Even then the record is not persuasive that this man's property is safe while left to his management and control.